 

Exhibit 10.3

 

Restricted Stock Award No.________

 

INTERCEPT PHARMACEUTICALS, INC.

 

Restricted Stock Award Grant Notice for Directors

Restricted Stock Award Grant under the Company’s

2012 Equity Incentive Plan

 



1. Name and Address of Participant:              

 



2. Date of Grant of     Restricted Stock Award:  

 







3. Number of Shares underlying     Restricted Stock Award:  







 







4. Vesting of Award: This Restricted Stock Award shall vest as follows provided
the Participant is an Employee, director or Consultant of the Company or of an
Affiliate on the applicable vesting date:  

 

Number of Shares of Restricted Stock Vesting Date [__]% of the Number of Shares
_________, 20__1/ [__]% of the Number of Shares [_________]

 

See Section 2(d) for vesting in the event of a Change of Control (as defined
herein).

 

The Company and the Participant acknowledge receipt of this Restricted Stock
Award Grant Notice and agree to the terms of the Restricted Stock Agreement
attached hereto and incorporated by reference herein, the Company’s 2012 Equity
Incentive Plan and the terms of this Restricted Stock Award as set forth above.



 



        INTERCEPT PHARMACEUTICALS, INC.         By:     Name:     Title:        
            Participant  

 

________________________



1/ This date will be [________] from the issuance date.



 





 

 

  

INTERCEPT PHARMACEUTICALS, INC.

 

RESTRICTED STOCK AGREEMENT -

INCORPORATED TERMS AND CONDITIONS

 

AGREEMENT made as of the date of grant set forth in the Restricted Stock Award
Grant Notice between Intercept Pharmaceuticals, Inc. (the “Company”), a Delaware
corporation, and the individual whose name appears on the Restricted Stock Award
Grant Notice (the “Participant”).

 

WHEREAS, the Company has adopted the Intercept Pharmaceuticals, Inc. 2012 Equity
Incentive Plan (the “Plan”), to promote the interests of the Company by
providing an incentive for directors of the Company and its Affiliates;

 

WHEREAS, pursuant to the provisions of the Plan, the Company desires to grant to
the Participant an award of shares of the Company’s common stock, par value
$0.001 per share (“Common Stock”), which shares are subject to vesting and
transferability restrictions and forfeiture provisions (“Restricted Stock”) in
accordance with the provisions of the Plan, all on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the meanings ascribed to such terms in the
Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1. Grant of Award. The Company hereby grants to the Participant the number of
shares of Restricted Stock set forth in the Restricted Stock Award Grant Notice
(the “Award”), on the terms and conditions and subject to all the limitations
set forth herein and in the Plan, which is incorporated herein by reference. The
Participant acknowledges receipt of a copy of the Plan.

 

2. Vesting of Award.

 

(a) Subject to the terms and conditions set forth in this Agreement and the
Plan, the Award granted hereby shall vest as set forth in the Restricted Stock
Award Grant Notice and is subject to the other terms and conditions of this
Agreement and the Plan. On each vesting date set forth in the Restricted Stock
Award Grant Notice, the transferability restrictions and forfeiture provisions
applicable to such number of shares of Restricted Stock set forth opposite such
vesting date shall terminate and the shares of Common Stock shall be free from
such restrictions and provisions, provided that, on such vesting date, the
Participant is a director, Employee or Consultant of the Company or an
Affiliate.

 

(b) Except as otherwise set forth in this Agreement, if the Participant ceases
to be, for any reason, a director, Employee or Consultant of the Company or an
Affiliate (the “Termination”) prior to a vesting date set forth in the
Restricted Stock Award Grant Notice, then as of the date on which such
relationship is terminated with the Participant, all unvested shares of
Restricted Stock shall immediately be forfeited to the Company in exchange for
no consideration and this Agreement shall terminate and be of no further force
or effect. For the avoidance of doubt and notwithstanding Sections 20 and 21 of
the Plan, in the event that the Participant’s Termination occurs on account of
his death or Disability prior to a vesting date set forth in the Restricted
Stock Award Grant Notice, then as of the date on which such death or Disability
occurs, all unvested Restricted Stock shall immediately be forfeited to the
Company in exchange for no consideration and this Agreement shall terminate and
be of no further force or effect.

 

(c) Effect of a For Cause Termination. Notwithstanding anything to the contrary
contained in this Agreement, in the event the Company or an Affiliate terminates
the Participant’s employment or service, as the case may be, for Cause, all of
the unvested shares of Restricted Stock then held by the Participant shall be
forfeited to the Company immediately as of the time the Participant is notified
that his or her employment or service has been terminated for Cause or that he
or she engaged in conduct which would constitute Cause and this Agreement shall
terminate and be of no further force or effect.

 



 

 

 

(d) Change of Control. Notwithstanding the foregoing, (i) in the event of a
Change of Control (as defined below), then, immediately prior to the Change of
Control, all of the shares of Restricted Stock subject to this Award that are
then unvested shall be deemed vested as of immediately prior to such Change of
Control and such shares shall be free from the transferability restrictions and
forfeiture provisions applicable to such shares and (ii) if there is a Corporate
Transaction (as defined in Section 24(b) of the Plan) that is a Change of
Control in which the acquiring entity does not assume this Award, then,
immediately prior to the Change of Control, all of the shares of Restricted
Stock subject to this Award that are then unvested shall be deemed vested as of
immediately prior to such Change of Control and the transferability restrictions
and forfeiture provisions applicable to all such unvested shares of Restricted
Stock shall terminate and the shares of Common Stock shall be free from such
restrictions and provisions.

 

Change of Control means the occurrence of any of the following events:

 

(i)Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities (excluding for this purpose any
such voting securities held by the Company or its Affiliates or any employee
benefit plan of the Company) pursuant to a transaction or a series of related
transactions which the Board of Directors does not approve; or

 

(ii)Merger/Sale of Assets. (A) A merger or consolidation of the Company whether
or not approved by the Board of Directors, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or the parent of such corporation) more than 50% of the total voting power
represented by the voting securities of the Company or such surviving entity or
parent of such corporation, as the case may be, outstanding immediately after
such merger or consolidation; or (B) the sale or disposition by the Company of
all or substantially all of the Company’s assets in a transaction requiring
stockholder approval; or

 

(iii)Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either (A)
are directors of the Company as of the date of grant of this award, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

(iv)“Change of Control” shall be interpreted, if applicable, in a manner, and
limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A.

 

3. Prohibitions on Transfer and Sale. This Award (including any additional
shares of Restricted Stock received by the Participant as a result of stock
dividends, stock splits or any other similar transaction affecting the Company's
securities without receipt of consideration) shall not be transferable by the
Participant otherwise than pursuant to a qualified domestic relations order as
defined by the Internal Revenue Code or Title I of the Employee Retirement
Income Security Act or the rules thereunder, provided that any Restricted Stock
permitted to be so transferred shall remain subject to this Agreement (including
without limitation the vesting and transfer restrictions and forfeiture
provisions), and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all terms and conditions of this Award. This Award
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process. Any attempted transfer, assignment, pledge, hypothecation or
other disposition of this Award or of any rights granted hereunder contrary to
the provisions of this Section 3, or the levy of any attachment or similar
process upon this Award shall be null and void.

 



2

 

 

4. Adjustments. The Plan contains provisions covering the treatment of shares of
Restricted Stock in a number of contingencies such as stock splits. Provisions
in the Plan for adjustment with respect to this Award and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

5. Securities Law Compliance. The Participant specifically acknowledges and
agrees that any sales of shares of Common Stock shall be made in accordance with
the requirements of the Securities Act of 1933, as amended. The Company
currently has an effective registration statement on file with the Securities
and Exchange Commission with respect to the Common Stock to be granted
hereunder. The Company intends to maintain this registration statement but has
no obligation to do so. If the registration statement ceases to be effective for
any reason or there is a restriction under foreign law, a Participant will not
be able to transfer or sell any of the shares of Common Stock issued to the
Participant pursuant to this Agreement unless exemptions from registration or
filings under applicable securities laws are available. Furthermore, despite
registration, applicable securities laws may restrict the ability of the
Participant to resell his or her Common Stock, including due to the
Participant’s affiliation with the Company. The Company shall not be obligated
to either issue the Common Stock or permit the resale of any shares of Common
Stock if such issuance or resale would violate any applicable securities law,
rule or regulation.

 

6. Rights as a Stockholder. The Participant shall be treated as the holder of
the shares of Restricted Stock for purposes of exercising voting rights with
respect to the shares, however, the Participant shall not be entitled to receive
any dividends with respect to such shares unless and until the shares of
Restricted Stock vest in accordance with the terms of this Agreement.

 

7. Incorporation of the Plan. The Participant specifically understands and
agrees that the shares of Restricted Stock are being issued under the Plan will
be issued to the Participant pursuant to the Plan, a copy of which Plan the
Participant acknowledges he or she has read and understands and by which Plan he
or she agrees to be bound. The provisions of the Plan are incorporated herein by
reference.

 

8. Tax Liability of the Participant and Payment of Taxes. The Participant
acknowledges and agrees that any income or other taxes due from the Participant
with respect to this Award or the shares of Common Stock to be issued pursuant
to this Agreement or otherwise sold shall be the Participant’s responsibility.
Without limiting the foregoing, the Participant agrees that if under applicable
law the Participant will owe taxes at each vesting date on the portion of the
Award then vested, then the Company shall be entitled to immediate payment from
the Participant of the amount of any tax required to be withheld by the Company.
The Company shall not deliver any shares of Common Stock to the Participant
until it is satisfied that all required withholdings have been made.

 

9. Participant Acknowledgements and Authorizations.

 

The Participant acknowledges the following:

 

(a) The Company is not by the Plan or this Award obligated to continue the
Participant as an Employee, director or Consultant of the Company or of an
Affiliate.

 



3

 

 

(b) The Plan is discretionary in nature and may be suspended or terminated by
the Company at any time.

 

(c) The grant of this Award is considered a one-time benefit and does not create
a contractual or other right to receive any other award under the Plan, benefits
in lieu of awards or any other benefits in the future.

 

(d) The Plan is a voluntary program of the Company and future awards, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the amount of any award, vesting provisions and the
purchase price, if any.

 

(e) The value of this Award is an extraordinary item of compensation outside of
the scope of any employment or service. As such, the Award is not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments. The future value of the shares of
Common Stock is unknown and cannot be predicted with certainty.

 

(f) The Participant (i) authorizes the Company and its Affiliates or, if the
Participant is not employed by the Company or an Affiliate, his or her employer,
to furnish the Company and its Affiliates (and any agent administering the Plan
or providing recordkeeping services) with such information and data as it shall
request in order to facilitate the grant of the Award and the administration of
the Plan, (ii) waives any data privacy rights he or she may have with respect to
such information or the sharing of such information, and (iii) authorizes the
Company and its Affiliates to store and transmit such information in electronic
form.

 

10. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

 

If to the Company:

 

Intercept Pharmaceuticals, Inc.

450 W. 15th Street, Suite 505

New York, NY 10011

Attention: Chief Financial Officer

 

If to the Participant at the address set forth on the Restricted Stock Award
Grant Notice

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given on the
earliest of receipt, one business day following delivery by the sender to a
recognized courier service, or three business days following mailing by
registered or certified mail.

 

11. Assignment and Successors.

 

(a) This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Participant’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the Delaware, without giving effect to the conflict of law
principles thereof. For the purpose of litigating any dispute that arises under
this Agreement, whether at law or in equity, the parties hereby consent to
exclusive jurisdiction in the state of New York and agree that such litigation
shall be conducted in the state courts of New York or the federal courts of the
United States for the Southern District of New York.

 



4

 

 

13. Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, then such provision or
provisions shall be modified to the extent necessary to make such provision
valid and enforceable, and to the extent that this is impossible, then such
provision shall be deemed to be excised from this Agreement, and the validity,
legality and enforceability of the rest of this Agreement shall not be affected
thereby.

 

14. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

15. Modifications and Amendments; Waivers and Consents. The terms and provisions
of this Agreement may be modified or amended as provided in the Plan. Except as
provided in the Plan, the terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



5

 



